Name: Commission Regulation (EEC) No 948/93 of 22 April 1993 determining the extent to which applications lodged in April 1993 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic (CSFR) can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 97/ 14 Official Journal of the European Communities 23 . 4. 93 COMMISSION REGULATION (EEC) No 948/93 of 22 April 1993 determining the extent to which applications lodged in April 1993 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic (CSFR) can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3589/92 of 11 December 1992 laying down detailed rules for the application of the import arrangements for fresh, chilled or frozen beef provided for in the Interim Association Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic ('), and in particular Article 3 (4) thereof, Whereas declarations have been submitted by both the Czech Republic and the Slovak Republic informing the Communities that both the Czech Republic and the Slovak Republic continue to assume all the obligations deriving, inter alia, from the Interim Agreement between the Community and the Czech and Slovak Federal Repu ­ blic upon the dissolution of the latter on 31 December 1992 and in consequence the tariff quotas provided in the Interim Agreement should be made available without distinction to products originating in the Czech Republic or in the Slovak Republic ; Whereas Article 1 ( 1 ) and (2) of Regulation (EEC) No 3589/92 fixes the quantity of fresh, chilled and frozen beef originating in Poland, Hungary and the territory of the former CSFR which may be imported under special conditions in respect of the period 1 April to 30 June 1993 ; whereas the quantities covered by import licence applications are such that import licences may be granted for the full quantities applied for ; Whereas Article 1 (3) of Regulation (EEC) No 3589/92 states that if during 1993 the quantities for which applica ­ tions for import licences have been submitted for the first, second or third period specified in paragraph 2 of the Article are less than the quantities available, the re ­ maining quantities are to be added to the quantities in respect of the second period, the quantities available for the four countries concerned for the third period running from 1 July to 30 September 1993 should accordingly be determined, HAS ADOPTED THIS REGULATION : Article 1 1 . Import licences shall be granted for the full quanti ­ ties covered by applications submitted for the period 1 April to 30 June 1993 under the import arrangements referred to the Regulation (EEC) No 3589/92. 2. The quantities available for the period referred to in Article 1 (2) of Regulation (EEC) No 3589/92 running from 1 July to 30 September 1993 amount to :  3 208,6 tonnes for meat originating in Poland,  3 706,0 tonnes for meat originating in Hungary,  2 151,5 tonnes for meat originating in the territory of the former CSFR. Article 2 This Regulation shall enter into force on 26 April 1 993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 364, 12. 12. 1992, p. 28 .